DETAILED ACTION
Status of Claims
The action is in reply to the Preliminary Amendments of the Application 17/056,443 filed on 11/18/2020.
Claims 1-14 have been amended and are hereby entered.
Claims 15-16 have been added.
Claims 1-16 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "S1002" from Fig. 10. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
The drawings are objected to because Fig. 10 has a typo - "<B>UNMANNED OPERATION VEHICLE</B>" in reference “S1001” which should recite as “MANNED OPERATION VEHICLE”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0056] has a typo- “displayed n the screen” which should recite as “displayed on
Paragraph [0077] appears to have a typo – “Step S902” which should recite as “Step S1002” to align with Fig. 7.
Font size for “vehicle” in Paragraph [0079] should be corrected accordingly.
Paragraph [0102] has a typo – “when carpooling,.” which should recite as “when carpooling.”
Appropriate correction is required.
Claim Objections
Claims 11 and 15 are objected to because of the following informalities: 
Claim 11 appears to be missing a word – “pick up an assistant or assistant equipment mid-route” which should recite as “pick up an assistant or assistant equipment in mid-route”.
Claim 15 appears to be missing words – “wherein the assistant information relating to at least one of gender, age, and languages spoken, of the assistant” which should recite as “wherein the assistant information is information relating to at least one of gender, age, and languages spoken, of the assistant”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 
Claim 1 recites the limitation "the user terminal" in Line 18. There is insufficient antecedent basis for this limitation in the claim. Claims 2-16 depend from Claim 1. These claims inherit the deficiencies of their parent claim. Therefore, Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite.
The term “necessity” in Claims 1, 3, and 16 and the terms “larger” and “higher” in Claim 6 and 8 are relative terms which render the claims indefinite. The terms “necessity”, “larger”, and “higher” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 8 recites the limitation “a user information database” in Line 4. Claim 5 also recites “a user information database” in Line 4. It is unclear whether “a user information database” in Claim 8 corresponds to the previously recited “a user information database” in Claim 5. Therefore, Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 16 includes the same claim limitation as one of the claim limitations in Claim 1 – “a user information acquisition unit that acquires user information including at least the necessity of assistive work”. Applicant may cancel the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.

Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive 
Claims 1-16 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a machine” (a commercial vehicle operation system that can communicate with an assistant work service for providing vehicles) category.
Regarding Claims 1-16, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
… configured to communicate with an assistive work service providing vehicle equipped with … possessed by an assistant who carries out assistive work or with … that executes the assistive work, and a vehicle that is not equipped with an assistant's terminal or assistive equipment, and that selects a candidate vehicle and issues an instruction for a vehicle to be dispatched to a user, comprising: 
… that acquires user information including at least the necessity of assistive work; 
… that acquires at least vehicle operation information relating to a current location of a vehicle under system management, current usage status, and availability of assistive work service; 
… that extracts a dispatch candidate vehicle based on the user information and the vehicle operation information; and 
… that presents the vehicle operation information of the extracted dispatch candidate vehicles and assistant information relating to the assistant to … possessed by the user, 
the dispatch candidate vehicle being dispatched to the user's boarding location.
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of communicating, providing, selecting, issuing, acquiring, extracting, presenting, and dispatching the vehicle to the user’s boarding location are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “a commercial vehicle operation system provided with a server”, “an assistant's terminal”, “assistive equipment”, “a user information acquisition unit”, “a vehicle operation information acquisition unit”, “a candidate vehicle extraction unit”, “a vehicle selection notification unit”, and “the user terminal”. The additional element “assistive equipment” in the claim limitation represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). The claim as a whole merely describes how to generally “apply” the concept of communicating, MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of providing vehicles amount to no more than how to generally “apply” the exception using a generic computer component (See MPEP 2106.05(f)) and representing mere generally linking of the use of the abstract idea to a particular technological environment of field of use (See MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component and representing mere generally linking of the use of the abstract idea to a particular technological environment of field of use cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 2-3, 10, 13, and 15-16 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite Claim 1 such as by defining “the candidate vehicle extraction unit extracts a plurality of the dispatch candidate vehicles, and the vehicle selection notification unit that presents the vehicle operation information of the plurality of extracted dispatch candidate vehicles and the assistant information to …, and the server dispatches the vehicle selected by the user to the user's boarding location.” in Claim 2, by defining “wherein the user information acquisition unit acquires information relating to the necessity of assistive work during boarding and/or deboarding” in Claim 3, by defining “wherein the assistant information is information relating to at least one of gender, age, and languages spoken, of the assistant, a driver who also serves as an assistant, and a preceding user who has consented to the fellow passenger assistive work” in Claim 10, by defining “wherein the dispatch candidate vehicles are presented to … in an order of earliest arrival time to the user's destination” in Claim 13, by defining “wherein the assistant information [is information] relating to at least one of gender, age, and languages spoken, of the assistant” in Claim 15, and by defining “wherein the user information acquisition unit is configured to acquire the user information including at least the necessity of the assistive work” in Claim 16. 
Step 2A, Prong 2: Claims 3, 10, and 15-16 do not integrate the abstract idea into practical application because they do not recite additional elements. Claims 2 and 13 recite an additional element – “the user terminal”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract MPEP 2106.05(f)).
Step 2B: Claims 3, 10, and 15-16 do not amount to significantly more than the abstract idea because they do not recite additional elements. Claims 2 and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of providing vehicles amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these claims are not patent eligible.
Claim 4 recites the following limitations:
The commercial vehicle operation system according to claim 3, further comprising … that acquires request information regarding whether the user desires carpooling from …, and if the user desires carpooling, a candidate vehicle capable of carpooling is extracted.
Claim 4 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
 Claim 4 recites additional elements – “a carpooling request information acquisition unit” and “the user terminal”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of providing vehicles amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 5 recites the following limitations:
The commercial vehicle operation system according to claim 4, further comprising … that sends a notification to … of a preceding user who is currently on board, or has already made a reservation to board a candidate vehicle capable of carpooling of a carpooling consultation regarding whether to accept or refuse carpooling with the user, and … that receives the result of acceptance or refusal with respect to the carpooling consultation transmission from ...
Claim 5 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 5 recites additional elements – “a carpooling consultation notification unit”, “a preceding user terminal”, and “a carpooling consultation result reception unit”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of providing vehicles amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 6 recites the following limitations:
The commercial vehicle operation system according to claim 5, further comprising 
…, and 
the carpooling consultation notification unit preferentially sends the carpooling consultation notification to … of preceding users with a larger number of consents with respect to carpooling or a higher percentage of consent based on the consent history.
Claim 6 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 6 recites additional elements – “a carpooling consultation notification unit”, “a preceding user terminal”, and “a carpooling consultation result reception unit”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)). The additional element of collecting a consent history of the preceding user with respect to carpooling from a user information database, which accumulates information relating to the user and the preceding user is merely adding insignificant extra-solution activity to the judicial exception by collecting consent history MPEP 2106.05(g). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of vehicles amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). The step of collecting a consent history of the preceding user of Step 2A has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification (Paragraph [0102]) does not provide any indication that the user information database is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicates that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. For these reasons, there is no inventive concept in the claim, and the claim is not patent eligible. 
Claim 7 recites the following limitations:
The commercial vehicle operation system according to claim 5, further comprising 
… that notifies … of a fellow passenger assistive work consultation regarding whether the preceding user accepts or refuses to provide assistive work to the user who later joins the ride, and 
… that receives the result of acceptance or refusal with respect to the fellow passenger assistive work consultation transmitted from …, 
wherein when the preceding user accepts the fellow passenger assistive work consultation, … extracts the vehicle used by the preceding user as a candidate vehicle that is capable of assistive work.
Claim 7 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 7 recites additional elements – “a fellow passenger assistive work consultation notification unit”, “the preceding user terminal”, “a fellow passenger assistive work consultation result reception unit”, and “the candidate vehicle extraction unit”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 8 recites the following limitations:
The commercial vehicle operation system according to claim 7, wherein 
an assistive work consent history of the preceding user with respect to assistive work at the time of carpooling, from …, which accumulates information relating to the user and the preceding user, and … preferentially sends the fellow passenger assistive work consultation notification to … of preceding users with a larger number of consents with respect to assistive work or a higher consent percentage based on the assistive work consent history.
Claim 8 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 8 recites additional elements – “a user information database”, “the fellow passenger assistive work consultation notification unit”, and “the preceding user terminals”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application MPEP 2106.05(f)).
Step 2B: This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of providing vehicles amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 9 recites the following limitations:
The commercial vehicle operation system according to claim 7, further comprising 
… that calculates, as compensation for assistive work when the preceding user consents to providing the assistive work to the user, a reduction in charge of the usage fee for the preceding user or a reduction in charge of a discount coupon for reducing the fee for using the commercial vehicle operation system the next or a subsequent time, and 
the fellow passenger assistive work consultation notification and present information on the reduced usage fee or information on the discount coupon is sent to ...
Claim 9 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 9 recites additional elements – “a fellow passenger assistive work compensation calculation unit”, and “the preceding user terminal”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of providing vehicles amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 11 recites the following limitations:
The commercial vehicle operation system according to claim 1, further comprising 
… that issues an assistive work command notification to …, as well as a command for the assistant to be picked up in the middle of a route on which a dispatch vehicle selected by the user travels to the user's boarding location or destination, or a command to directly move to the user's boarding location or destination independently of the dispatch vehicle, and 
if … outputs a command to pick up an assistant or assistive equipment [in] mid-route, the dispatch vehicle travels to a location to pick up the assistant or the assistive equipment.
Claim 11 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 11 recites additional elements – “an assistant/assistive equipment arrangement command notification unit” and “the assistant's terminal”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 12 recites the following limitations:
The commercial vehicle operation system according to claim 2, further comprising 
… that acquires assistant ride-share possibility information regarding whether the user would like to ride-share with an assistant, and 
a command to board the vehicle after the assistive work, or a command to deboard after the assistive work, is issued to … in accordance with the assistant ride-share possibility information and the vehicle operation information.
Claim 12 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 12 recites additional elements – “an assistant ride-share possibility information acquisition unit” and “the assistant's terminal”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the MPEP 2106.05(f)).
Step 2B: This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of providing vehicles amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 14 recites the following limitations:
The commercial vehicle operation system according to claim 1, wherein the vehicle managed by the commercial vehicle operation system is either a manned operation vehicle that is driven by a person, or ...
Claim 14 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 14 recites an additional element – “an unmanned operation vehicle provided with an autonomous driving function that travels autonomously in an unmanned manner”. This additional element represents mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). The limitations of MPEP 2106.05(h)).
Step 2B: This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use. (See MPEP 2106.05(h)). Mere generally linking of the use of the judicial exception (the abstract idea) to a particular technological environment or field of use cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Djuric et al. (US PG Pub. No. 2018/0137593 A1; hereinafter "Djuric") in view of Wang; Kevin (US PG Pub. No. 2017/0220966 A1; hereinafter "Wang").
Regarding Claim 1, Djuric teaches a commercial vehicle operation system provided with a server configured to communicate with an assistive work service providing vehicle equipped with an assistant's terminal possessed by an assistant who carries out assistive work or with assistive equipment that executes the assistive work, and a vehicle that is not equipped with an assistant's terminal or assistive equipment (See “A transport system can manage an on-demand transportation service to connect available vehicles with users,…” in Abstract, “A computer system 600 can be implemented on, for example, a server or combination of servers. For example, the computer system 600 may be implemented as part of a network service for providing transportation services.” in Paragraph [0080], and “As provided herein, the ride service types can comprise one or more carpooling service , and that selects a candidate vehicle and issues an instruction for a vehicle to be dispatched to a user (See “In various implementations, the transport system 100 can include a selection engine 130 to process the pick-up requests 171 in order to ultimately select from a pool of drivers 184 and/or self-driving vehicles 194 operating throughout the given region to service the pick-up requests 171.” in Paragraph [0032]), comprising: a user information acquisition unit that acquires user information including at least the necessity of assistive work (See “For example, when receiving a pick-up request 171, the selection engine 130 can receive profile data 149 of the requesting user 174 from the profile manager 150 that indicates the requesting user's personal preferences or needs. For example, the profile data 149 can indicate that the requesting user 174 has a disability and requires that the matched vehicle have certain specialized features, such as a wheelchair lift.” in Paragraph [0046]); a vehicle operation information acquisition unit that acquires at least vehicle operation information relating to a current location of a vehicle under system management (See “The transport system 100 can include a vehicle interface 115 to communicate with the SDVs 194 and the driver devices 180. In accordance with various examples, the driver devices 180 and SDVs 194 can transmit their current locations 113 using location-based resources (e.g., GPS resources). These vehicle locations 113 can be utilized by the selection engine 130 to identify a set of candidate drivers and/or SDVs (e.g., a set of twenty or thirty closest vehicles)—in relation to the , current usage status, and availability of assistive work service (See “… the transport system can identify a number of proximate available vehicles…” in Paragraph [0011], “As provided herein, the ride service types … can further include any number of specialized service request features, such as disability vehicle features and/or assistance,…” in Paragraph [0030] and “In accordance with some examples, the transport system 100 can include a database 140 storing … driver profiles, and SDV profiles (not shown). The driver profile for a particular driver can include identifying information, such as …, qualified service types (e.g., professional driver, certified assistance driver, etc.),… As such the driver and/or SDV profiles may be dynamically updated through location and data pings from the driver device 180 and/or SDV 194.” in Paragraph [0031]. It can be seen that the transport system is capable of acquiring current usage status of the vehicles and availability of assistive work service.); a candidate vehicle extraction unit that extracts a dispatch candidate vehicle based on the user information and the vehicle operation information (See “In certain implementations, the selection engine 130 can further utilize profile data 149 from the requesting user's 174 rider profile 142 in order to ultimately match the requesting user 174 with an available driver 184 or SDV 194. As provided herein, the profile data 149 from the requesting user's 174 rider profile 142 can indicate the requesting user's 174 preferences and personal interests. Accordingly, in some examples, the selection engine 130 can further reference driver and/or vehicle profiles in the database 140 in order to match the requesting user 174 with a driver 184 or SDV 194 that can accommodate the preferences and personal interests indicated in the profile data 149 of  the dispatch candidate vehicle being dispatched to the user's boarding location (See “If the optimal vehicle is an SDV 194, the selection engine can transmit the transport invitation 132 or an instruction to a communications interface of the SDV 194. In some aspects, the invitation 132 or instruction can include route information that instructs the SDV 194 to autonomously drive to the pick-up location in order to rendezvous with the requesting user 174” in Paragraph [0035] and also see Paragraph [0044] – “…while the selected vehicle is en route to rendezvous with the requesting user 174 at the pick-up location.”).
Djuric does not explicitly teach; however, Wang teaches a vehicle selection notification unit that presents the vehicle operation information of the extracted dispatch candidate vehicles and assistant information relating to the assistant to the user terminal possessed by the user (See “FIG. 7P depicts an exemplary list of service providers for a customer (7137). In this figure, the customer sees four service providers and the condensed version of the indicators that the customer would like to see about them: Service Provider P1 (7138), Service Provider P4 (7141), Service Provider P3 (7143), and Service Provider P2 (7145) are listed on this interface.” in Paragraph [0398], “One of ordinary skill in the art would appreciate that the list of service providers for a customer depicted in FIG. 7P is for illustrative purposes only as there could be other service providers with other indicators from the ones depicted herein.” in Paragraph [0399] wherein the “indicators” are considered to include the “assistant information relating to the assistant” since customers are allowed to enter their accessibility preference when booking a ride request as described in Paragraph [0429] – “Accessibility preference … allows a customer to preset a preference for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of providing vehicles of Djuric to include a vehicle selection notification unit that presents the vehicle operation information of the extracted dispatch candidate vehicles and assistant information relating to the assistant to the user terminal possessed by the user, as taught by Wang, in order to improve customer satisfaction by allowing customer to select his/her desired vehicle.
Regarding Claim 2, Djuric in view of Wang teaches all the limitations of Claim 1 as described above. Djuric also teaches wherein the candidate vehicle extraction unit extracts a plurality of the dispatch candidate vehicles (See “In certain implementations, the selection engine 130 can further utilize profile data 149 from the requesting user's 174 rider profile 142 in order to ultimately match the requesting user 174 with an available driver 184 or SDV 194. As provided herein, the profile data 149 from the requesting user's 174 rider profile 142 can indicate the requesting user's 174 preferences and personal interests. Accordingly, in some examples, the selection engine 130 can further reference driver and/or vehicle profiles in the database 140 in order to match the requesting user 174 with a driver 184 or SDV 194 that can accommodate the preferences and personal interests indicated in the profile data 149 of the requesting user 174.” in Paragraph [0033]). 
Djuric does not explicitly teach; however, Wang teaches the vehicle selection notification unit that presents the vehicle operation information of the plurality of extracted dispatch candidate vehicles and the assistant information to the user terminal (See “FIG. 7P depicts an exemplary list of service providers for a customer (7137). In this figure, the customer sees four service providers and the condensed version of the indicators that the customer would like to see about them: Service Provider P1 (7138), Service Provider P4 (7141), Service Provider P3 (7143), and Service Provider P2 (7145) are listed on this interface.” in Paragraph [0398], “One of ordinary skill in the art would appreciate that the list of service providers for a customer depicted in FIG. 7P is for illustrative purposes only as there could be other service providers with other indicators from the ones depicted herein.” in Paragraph [0399] wherein the “indicators” are considered to include the “assistant information relating to the assistant” since customers are allowed to enter their accessibility preference when booking a ride request as described in Paragraph [0429] – “Accessibility preference … allows a customer to preset a preference for service providers whose vehicle is equipped for special accessibility or who can provide some sort of special accessibility equipment, for example, a customer can preset to send his or her service request to service provider … who can provide a wheelchair.”), and the server dispatches the vehicle selected by the user to the user's boarding location (See “If the customer would like to select this service provider, he or she may click the “Select” button (7140), … dispatching this service provider.” in Paragraph [0398] and see Paragraph [0273] for the “server”).
Djuric to include a vehicle selection notification unit that presents the vehicle operation information of the extracted dispatch candidate vehicles and assistant information relating to the assistant to the user terminal and the server dispatches the vehicle selected by the user to the user's boarding location, as taught by Wang, in order to improve customer satisfaction by allowing customer to select his/her desired vehicle and sending the selected vehicle to the user’s pickup location.
Regarding Claim 3, Djuric in view of Wang teaches all the limitations of Claims 1 and 2 as described above. Djuric also teaches wherein the user information acquisition unit acquires information relating to the necessity of assistive work during boarding and/or deboarding (See “For example, when receiving a pick-up request 171, the selection engine 130 can receive profile data 149 of the requesting user 174 from the profile manager 150 that indicates the requesting user's personal preferences or needs. For example, the profile data 149 can indicate that the requesting user 174 has a disability and requires that the matched vehicle have certain specialized features, such as a wheelchair lift.” in Paragraph [0046]).
Regarding Claim 4, Djuric in view of Wang teaches all the limitations of Claims 1, 2, and 3 as described above. Djuric also teaches a carpooling request information acquisition unit that acquires request information regarding whether the user desires carpooling from the user terminal (See “The user interface 152 can also enable the requesting user 174 to indicate a preferred ride service type and/or any specialized requests for the ride. As provided herein, the ride service types can , and if the user desires carpooling, a candidate vehicle capable of carpooling is extracted (See “In certain implementations, the selection engine 130 can further utilize profile data 149 from the requesting user's 174 rider profile 142 in order to ultimately match the requesting user 174 with an available driver 184 or SDV 194. As provided herein, the profile data 149 from the requesting user's 174 rider profile 142 can indicate the requesting user's 174 preferences and personal interests. Accordingly, in some examples, the selection engine 130 can further reference driver and/or vehicle profiles in the database 140 in order to match the requesting user 174 with a driver 184 or SDV 194 that can accommodate the preferences and personal interests indicated in the profile data 149 of the requesting user 174.” in Paragraph [0033]. It can be seen that the selection engine 130 is capable of extracting a candidate vehicle capable of carpooling when the user desires carpooling.).
Regarding Claim 11, Djuric in view of Wang teaches all the limitations of Claim 1 as described above. Djuric also teaches an assistant/assistive equipment arrangement command notification unit that issues an assistive work command notification to the assistant's terminal, as well as a command for the assistant to be picked up in the middle of a route on which a dispatch vehicle selected by the user travels to the user's boarding location or destination, or a command to directly move to the user's boarding location or destination independently of the dispatch vehicle (See “If the optimal vehicle is an SDV 194, the selection engine can transmit the transport invitation 132 or an instruction to a communications interface of the SDV 194. In some aspects, the invitation 132 or instruction can include route , and if the assistant/assistive equipment arrangement command notification unit outputs a command to pick up an assistant or assistive equipment [in] mid-route, the dispatch vehicle travels to a location to pick up the assistant or the assistive equipment (See “If the optimal vehicle is an SDV 194, the selection engine can transmit the transport invitation 132 or an instruction to a communications interface of the SDV 194. In some aspects, the invitation 132 or instruction can include route information that instructs the SDV 194 to autonomously drive to the pick-up location in order to rendezvous with the requesting user 174” in Paragraph [0035]. It can be seen that the selection engine is capable of sending commands (e.g. instructions) and dispatching the vehicle to pickup the assistant or the assistive equipment.)
Regarding Claim 14, Djuric in view of Wang teaches all the limitations of Claim 1 as described above. Djuric also teaches wherein the vehicle managed by the commercial vehicle operation system is either a manned operation vehicle that is driven by a person, or an unmanned operation vehicle provided with an autonomous driving function that travels autonomously in an unmanned manner (See “A transport facilitation system is discussed herein that manages an on-demand transportation arrangement service linking available drivers and/or autonomous vehicles (AVs) with requesting riders…” in Paragraph [0011], “As provided herein, the terms “autonomous vehicle” (AV) or “self-driving vehicle” (SDV) may be used interchangeably to describe any vehicle operating in a state of autonomous control with respect to acceleration, steering, and braking. Different levels of autonomy may exist with respect 
Regarding Claim 15, Djuric in view of Wang teaches all the limitations of Claim 1 as described above. Djuric does not explicitly teach; however, Wang teaches wherein the assistant information [is information] relating to at least one of gender, age, and languages spoken, of the assistant (See “Biographical details may include prompts to input information regarding a service provider's background: a service provider's gender, …, native language and second language proficiency, if any.” in Paragraph [0076] and “According to an exemplary embodiment of the present invention, preferences may also include gender and age of the service provider, language preference, etc.” in Paragraph [0083] wherein the “service provider” is considered to be the “assistant” since the service provider can provide special accessibility equipment as described in Paragraph [0429] – “Accessibility preference … allows a customer to preset a preference for service providers whose vehicle is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of providing vehicles of Djuric to include the assistant information relating to at least one of gender, age, and languages spoken of the assistant, as taught by Wang, in order to provide customer customization and satisfaction by allowing customers to choose a certain gender, age, and language spoken of the assistant (See Paragraph [0083] of Wang).
Regarding Claim 16, Djuric in view of Wang teaches all the limitations of Claim 1 as described above. Djuric also teaches wherein the user information acquisition unit is configured to acquire the user information including at least the necessity of the assistive work (See “For example, when receiving a pick-up request 171, the selection engine 130 can receive profile data 149 of the requesting user 174 from the profile manager 150 that indicates the requesting user's personal preferences or needs. For example, the profile data 149 can indicate that the requesting user 174 has a disability and requires that the matched vehicle have certain specialized features, such as a wheelchair lift.” in Paragraph [0046]).
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Djuric in view of Wang and Klein et al. (US PG Pub. No. 2017/0169366 A1; hereinafter "Klein").
Regarding Claim 5, Djuric in view of Wang teaches all the limitations of Claims 1, 2, 3, and 4 as described above. Djuric in view of Wang does not explicitly teach; Klein teaches a carpooling consultation notification unit that sends a notification to a preceding user terminal of a preceding user who is currently on board, or has already made a reservation to board a candidate vehicle capable of carpooling of a carpooling consultation regarding whether to accept or refuse carpooling with the user (See “In the example of FIGS. 8 and 9, a ride-sharing request notification 308 is provided for display to Passenger 1 indicating that a ride-sharing request has been received from Passenger 2. Ride-sharing request notification 308 can include a plurality of identification variables to assist initial passengers (e.g., Passenger 1) in making a determination as to whether to accept or reject the ride-sharing request.” in Paragraph [0066] and Fig. 8), and a carpooling consultation result reception unit that receives the result of acceptance or refusal with respect to the carpooling consultation transmission from the preceding user terminal (See “Instructions can be received from the initial passenger(s) indicating their response to the notification output, namely whether they choose to accept or reject the ride-sharing request of the potential additional passenger(s).” in Paragraph [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of providing vehicles of Djuric in view of Wang to include a carpooling consultation notification unit that sends a notification to a preceding user regarding whether to accept or refuse carpooling with the user and a carpooling consultation result reception unit that receives the result of acceptance or refusal from the preceding user, as taught by Klein, in order to increase vehicle occupancy and efficiency and offer cost savings to the passengers (See Paragraph [0078] of Klein
Regarding Claim 6, Djuric in view of Wang and Klein teaches all the limitations of Claims 1, 2, 3, 4, and 5 as described above. Djuric also teaches a consent history of the preceding user with respect to carpooling is collected from a user information database, which accumulates information relating to the user and the preceding user (See “According to examples described herein, a transport system can compile ride history data for each respective user of the on-demand transportation service, the ride history data can indicate contextual usage of the on-demand transportation service by the respective user.” in Paragraph [0013], “The ride history data can comprise spatial and temporal data corresponding to the user's usage of the on-demand ride service, such as …, selected ride service types, …, and the like.” in Paragraph [0014] wherein the “history data corresponding to selected ride service type” is considered to be the “consent history of the preceding user with respect to carpooling” as described in Paragraph [0030] – “As provided herein, the ride service types can comprise one or more carpooling service types, …”).
Djuric in view of Wang does not explicitly teach; however, Klein teaches the carpooling consultation notification unit preferentially sends the carpooling consultation notification to the preceding user terminals of preceding users with a larger number of consents with respect to carpooling or a higher percentage of consent based on the consent history (See “In the example of FIGS. 8 and 9, a ride-sharing request notification 308 is provided for display to Passenger 1 indicating that a ride-sharing request has been received from Passenger 2. Ride-sharing request notification 308 can include a plurality of identification variables to assist initial passengers (e.g., Passenger 1) in making a determination as to whether to accept or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of providing vehicles of Djuric in view of Wang to include a carpooling consultation notification unit that preferentially sends the carpooling consultation notification to the preceding user terminals of preceding users with a larger number of consents with respect to carpooling or a higher percentage of consent based on the consent history, as taught by Klein, in order to increase vehicle occupancy and efficiency and offer cost savings to the passengers (See Paragraph [0078] of Klein).
Regarding Claim 7, Djuric in view of Wang and Klein teaches all the limitations of Claims 1, 2, 3, 4, and 5 as described above. Djuric in view of Wang does not explicitly teach; however, Klein teaches a fellow passenger assistive work consultation notification unit that notifies the preceding user terminal of a fellow passenger assistive work consultation regarding whether the preceding user accepts or refuses to provide assistive work to the user who later joins the ride (See “In the example of FIGS. 8 and 9, a ride-sharing request notification 308 is provided for display to Passenger 1 indicating that a ride-sharing request has been received from Passenger 2. Ride-sharing request notification 308 can include a plurality of identification variables to assist initial passengers (e.g., Passenger 1) in making a determination as to whether to accept or reject the ride-sharing request.” in Paragraph [0066] wherein the “ride-sharing request notification 308” is considered to include the , and a fellow passenger assistive work consultation result reception unit that receives the result of acceptance or refusal with respect to the fellow passenger assistive work consultation transmitted from the preceding user terminal (See “Instructions can be received from the initial passenger(s) indicating their response to the notification output, namely whether they choose to accept or reject the ride-sharing request of the potential additional passenger(s).” in Paragraph [0035] wherein the “ride-sharing request” is considered to include the “fellow passenger assistive work consultation” since the potential additional passenger can be a handicapped person as described in Paragraph [0029] – “…whether the potential additional passenger of the ride-sharing vehicle is handicapped…”), wherein when the preceding user accepts the fellow passenger assistive work consultation, the candidate vehicle extraction unit extracts the vehicle used by the preceding user as a candidate vehicle that is capable of assistive work (See “If the ride-sharing request is accepted by Passenger 1, then ride-sharing route 302 of FIG. 8 is modified to create an adjusted ride-sharing route 322 as shown in FIG. 9. Overview 320 depicting the adjusted ride-sharing route 322 can be provided for display to initial passengers of the ride-sharing route (e.g., Passenger 1) as well as the accepted additional passengers (e.g., Passenger 2).” in Paragraph [0068] and “The initial passenger can simply opt-out by rejecting the ride-sharing request and the potential additional passenger(s) would be paired up with a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of providing vehicles of Djuric in view of Wang to include a fellow passenger assistive work consultation notification unit that notifies the preceding user terminal regarding whether to accept or refuse the assistive work of the fellow passenger, a fellow passenger assistive work consultation result reception unit that receives the result of acceptance or refusal from the preceding user, and exacting appropriate vehicle, as taught by Klein, in order to increase vehicle occupancy and efficiency and offer cost savings to the passengers (See Paragraph [0078] of Klein).
Regarding Claim 8, Djuric in view of Wang and Klein teaches all the limitations of Claims 1, 2, 3, 4, 5, and 7 as described above. Djuric also teaches wherein an assistive work consent history of the preceding user with respect to assistive work at the time of carpooling, from a user information database, which accumulates information relating to the user and the preceding user (See “According to examples described herein, a transport system can compile ride history data for each respective user of the on-demand transportation service, the ride history data can indicate contextual usage of the on-demand transportation service by the respective user.” in Paragraph [0013], “The ride history data can comprise spatial and temporal data corresponding to the user's usage of the on-demand ride service, such as …, selected ride service types, …, and the like.” in Paragraph [0014] wherein the “history data corresponding to selected ride service type” is considered to be the 
Djuric in view of Wang does not explicitly teach; however, Klein teaches the fellow passenger assistive work consultation notification unit preferentially sends the fellow passenger assistive work consultation notification to the preceding user terminals of preceding users with a larger number of consents with respect to assistive work or a higher consent percentage based on the assistive work consent history (See “In the example of FIGS. 8 and 9, a ride-sharing request notification 308 is provided for display to Passenger 1 indicating that a ride-sharing request has been received from Passenger 2. Ride-sharing request notification 308 can include a plurality of identification variables to assist initial passengers (e.g., Passenger 1) in making a determination as to whether to accept or reject the ride-sharing request.” in Paragraph [0066] wherein the “initial passengers” are considered to be the “preceding passengers with a larger number of consents with respect to assistive work”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of providing vehicles of Djuric in view of Wang to include the fellow passenger assistive work consultation notification unit preferentially sends the fellow passenger assistive work consultation notification to the preceding user terminals of preceding users with a larger number of consents with respect to assistive work, as taught by Klein, in order to increase vehicle occupancy Klein).
Regarding Claim 9, Djuric in view of Wang and Klein teaches all the limitations of Claims 1, 2, 3, 4, 5, and 7 as described above. Djuric in view of Wang does not explicitly teach; however, Klein teaches a fellow passenger assistive work compensation calculation unit that calculates, as compensation for assistive work when the preceding user consents to providing the assistive work to the user, a reduction in charge of the usage fee for the preceding user or a reduction in charge of a discount coupon for reducing the fee for using the commercial vehicle operation system the next or a subsequent time (See “A notification output provided at (410) also can include a fare adjustment or discount amount available to the initial passengers for accepting the ride-sharing request of the one or more potential additional passengers. In some examples, alternative benefits to fare discounts can be provided. For instance, passengers can earn points or coupons to use towards the cost of future rides, free rides, etc.” in Paragraph [0076] wherein the “ride-sharing request of the one or more potential additional passengers” are considered to include the “assistive work when the preceding user consents to providing the assistive work to the user” since the potential additional passenger can be a handicapped person as described in Paragraph [0029] – “…whether the potential additional passenger of the ride-sharing vehicle is handicapped…”), and the fellow passenger assistive work consultation notification and present information on the reduced usage fee or information on the discount coupon is sent to the preceding user terminal (See “A fare discount identifier 316 can indicate to Passenger 1 that his fare for ride-sharing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of providing vehicles of Djuric in view of Wang to include calculating a compensation for assistive work when the preceding user consents to providing the assistive work to the user and presenting it to the preceding user described above, as taught by Klein, in order to increase vehicle occupancy and efficiency and offer cost savings to the passengers (See Paragraph [0078] of Klein).
Regarding Claim 10, Djuric in view of Wang and Klein teaches all the limitations of Claims 1, 2, 3, 4, 5, 7, and 9 as described above. Djuric does not explicitly teach; however, Wang teaches wherein the assistant information is information relating to at least one of gender, age, and languages spoken, of the assistant, a driver who also serves as an assistant, and a preceding user who has consented to the fellow passenger assistive work (See “Biographical details may include prompts to input information regarding a service provider's background: a service provider's gender, …, native language and second language proficiency, if any.” in Paragraph [0076] and “According to an exemplary embodiment of the present invention, preferences may also include gender and age of the service provider, language preference, etc.” in Paragraph [0083] wherein the “service provider” is considered to be both the “assistant and driver” since the service provider can provide special accessibility equipment as described in Paragraph [0429] – “Accessibility preference … allows a customer to preset a preference for service providers whose vehicle is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of providing vehicles of Djuric to include the assistant information relating to at least one of gender, age, and languages spoken of the assistant and a driver who also serves as an assistant, as taught by Wang, in order to provide customer customization and satisfaction by allowing customers to choose a certain gender, age, and language spoken of the assistant (See Paragraph [0083] of Wang).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Djuric in view of Wang and TETSUO et al. (JP PG Pub. No. 2005/056135 A; hereinafter "TETSUO").
Regarding Claim 12, Djuric in view of Wang teaches all the limitations of Claims 1 and 2 as described above. Djuric also teaches an assistant ride-share possibility information acquisition unit that acquires assistant ride-share possibility information regarding whether the user would like to ride-share with an assistant, 
(See “The user interface 152 can also enable the requesting user 174 to indicate a preferred ride service type and/or any specialized requests for the ride. As provided herein, the ride service types … can further include any number of specialized service request features, such as disability vehicle features and/or assistance,…” in Paragraph [0030] and “In accordance with some examples, the transport system 100 can include a database 140 storing … driver profiles, and SDV profiles (not shown). The driver profile 
Djuric in view of Wang does not explicitly teach; however, TETSUO teaches a command to board the vehicle after the assistive work, or a command to deboard after the assistive work, is issued to the assistant's terminal in accordance with the assistant ride-share possibility information and the vehicle operation information (See “…the work plan information is for registering staff (drivers of shuttle vehicles and helpers on board) who can work on business days of nursing care facilities, and each time a work plan is created by each service provider (for example, one month)… it is updated according to the input from the facility terminal 20.” in Paragraph [0022], “Also, refer to the work plan information to check the number of drivers who can drive the pick-up vehicle and the number of helpers who can ride in the pick-up vehicle. Further, the physical condition of each long-term care recipient who receives the pick-up service is confirmed by referring to the physical information of the long-term care recipient information stored in the long-term care recipient management database 12. Then, based on this information, the number and type of transportation vehicles that can most appropriately and rationally transfer the care recipient receiving the transportation service are determined, and a plurality of transportation vehicles are used for the transportation service. In the case of, the care recipient is assigned to each shuttle vehicle by using, for example, a known saving method or other allocation optimization method.” in Paragraph [0027], and “In addition, the vehicle allocation plan formulation unit 14 can smoothly get on and off each care recipient based on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of providing vehicles of Djuric in view of Wang to include issuing commands to board the vehicle after the assistive work or to deboard after the assistive work to the assistant, as taught by TETSUO, in order to improve customer satisfaction and to inform assistants of their work plan.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Djuric in view of Wang and Gururajan et al. (US Pat. No. 10248913 B1; hereinafter "Gururajan").
Regarding Claim 13, Djuric in view of Wang teaches all the limitations of Claims 1 and 2 as described above. Djuric in view of Wang does not explicitly teach; however, Gururajan teaches wherein the dispatch candidate vehicles are presented to the user terminal in an order of earliest arrival time to the user’s destination (See Fig. 4B and “… the trip options ranking sub-module 218 may at step 1320 determine that Option 1, Option 2, and Option 3 are to be presented to the user in this specific order (as illustrated in FIG. 4B), as they present the best balance of convenience and price.” in Column 51, Lines 63-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of providing vehicles of Djuric  Wang to include presenting the dispatch candidate vehicles in an order of earliest arrival time to the user’s destination, as taught by Gururajan, in order to make customers aware of their estimated arrival time to their destination based on different options by providing the earliest arrival time at the top on the list.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/T.M.K./Examiner, Art Unit 3628   
                                                                                                                                                                                                     /VICTORIA E FRUNZI/Examiner, Art Unit 3688
1/14/2022